Case 8:21-cv-00325-JVS-KES Document 22 Filed 07/30/21 Page 1 of 2 Page ID #:118




 1

 2

 3

 4                                                       JS-6
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11    PRE-BANC BUSINESS CREDIT, INC.,                 CASE NO. 8:21-CV-00325-JVS-KES
      a California corporation,                       Assigned to Hon. James V. Selna
12

13                          Plaintiff,                ORDER DISMISSING COMPLAINT
                                                      [FRCP 41(a)(1)(A)(ii)]
14               vs.
15                                                    Action Filed: February 18, 2021
      RONALD S.W. CHUN, an individual;
16    BARBARA J. CHUN, an individual; and
17    DOES 1 through 10, inclusive,
18
                            Defendants.
19

20

21             The Court, having considered the Stipulation for Dismissal of the Complaint
22 entered into by and between Plaintiff PRE-BANC BUSINESS CREDIT, INC., a

23 California corporation (“Plaintiff”), on the one hand, and Defendants RONALD

24 S.W. CHUN, an individual and BARBARA J. CHUN, an individual, on the other

25 hand (collectively, “Defendants”), and for good cause appearing,

26 ///

27 ///

28 ///
     3199-002/1179553                             1
     ORDER RE STIPULATION TO DISMISS COMPLAINT                     CASE NO: 8:21-CV-00325-JVS-KES
Case 8:21-cv-00325-JVS-KES Document 22 Filed 07/30/21 Page 2 of 2 Page ID #:119




 1             IT IS HEREBY ORDERED that,
 2             1.       The Stipulation is approved;
 3             2.       The Complaint is dismissed with prejudice pursuant to Federal Rules of
 4 Civil Procedure 41(a)(1)(A)(ii); and

 5             3.       Recovery of attorneys’ fees and costs shall be as set forth in the
 6 Settlement and Release Agreement entered into between the Parties.

 7             IT IS SO ORDERED.
 8

 9

10
     Dated: July 30, 2021
                                                  HON. JAMES V. SELNA
11                                                JUDGE OF THE U.S. DISTRICT COURT
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     3199-002/1179553                                  2
     ORDER RE STIPULATION TO DISMISS COMPLAINT                          CASE NO: 8:21-CV-00325-JVS-KES
